Citation Nr: 1502466	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-36 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


ISSUES

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

In July 2012, the Veteran testified before the undersigned acting Veterans Law Judge at a Board hearing at the VA Central Office (VACO) in Washington, DC.  A transcript of the proceeding has been associated with the claims file.  

In February 2014, the Board remanded this matter for further development.  It is now returned to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

He claims that he has a back disorder that had its onset during his active service or that is otherwise related to his service.  He specifically alleges that he injured his back during basic training in August 1974 jumping over a ditch.  See Informal Hearing Presentation, July 2011; Board Hearing Transcript at 3; VA Examination Report, March 2014.

In February 2014, the Board remanded the Veteran's claim so that, among other things, the Veteran could be provided with a VA examination.  The Veteran was subsequently afforded a March 2014 VA examination (but no opinion was included).  The same VA examiner prepared a September 2014 VA medical opinion, in which he opined that it is more likely than not that the Veteran's lumbar degenerative disc disease and arthritis are caused by ageing, obesity, and a gene variation that encodes the cartilage intermediate layer protein (CILP).  While this may be so (or may not), unfortunately, the Board finds that this matter should be remanded for the examiner to more directly address the central question in this case - whether the Veteran's back condition is, or is not, "at least as likely as not" related to his active service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007)

The VA examiner noted that the Veteran's service treatment records showed no documentation of any back treatment.  As pointed out by the Veteran's representative in his October 2014 brief, however, the Veteran's service personnel records include an August 1974 record reflecting that the Veteran was treated for accidentally overdosing on Valium and Empirin (aspirin), and that and that he reported that he was attempting to alleviate back pain and that he had been prescribed (one or both of) the medications for such.  This personnel record further notes that the Veteran was admitted to the Ft. Leonard Wood hospital.  This record should also be taken into consideration by the VA examiner in clarifying his medical opinion, as well as any relevant inpatient records obtained pursuant to this remand relating to the August 1974 hospitalization at Ft. Leonard Wood, as directed below.  See id.

In that regard, the Board directed in its February 2014 remand that all of the Veteran's service records be associated with the claims file, including his records of inpatient treatment from Ft. Leonard Wood hospital.  The RO did subsequently associate the Veteran's service treatment records and personnel records with the claims file.  See also NPRC Request/Reply, February 2014 (VBMS Personnel Records at p. 1 of 11).  None of the Veteran's inpatient records from Ft. Leonard Wood hospital, however, were ever requested or received.  Therefore, on remand, all the Veteran's inpatient treatment records from the Ft. Leonard Wood hospital dated in August 1974 should be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds it noteworthy at this juncture that although the Veteran's representative alleges that none of the Veteran's service treatment records dated from August 1974 to November 1975 have been associated with the claims file, the Veteran's service treatment records in the claims file do in fact include records from that period of time, and there is no indication that any of those records are missing.  Rather, it only appears that the Veteran's inpatient treatment records from Ft. Leonard Wood hospital remain outstanding.

As a final matter, after the VA examiner provided the September 2014 VA medical opinion, the Veteran submitted an October 2014 statement from his wife in which she reported, among other things, that the Veteran has suffered from back problems ever since she has known him (since 1978).  This lay evidence from the Veteran's wife should be considered by the VA examiner. 

Accordingly, the case is REMANDED for the following action:

1.  Request from all appropriate sources copies of the Veteran's inpatient treatment records from the Ft. Leonard Wood Hospital dated around August 18-20, 1974.

All reasonable administrative development to obtain these records should be exhausted.  If these records are found to be unavailable, this should be noted in the claims file, and the Veteran should be notified of such.

2.  After the above development has been completed, ask the same VA examiner who prepared the March 2014 VA examination report and September 2014 VA medical opinion to review the entire claims file, including a copy of this remand, and to clarify whether it is (or is not) at least as likely as not (a 50 percent or greater probability) that the Veteran's back condition had its onset during his active service or is otherwise related to his active service. 

To avoid further remand, please explain to the VA examiner that his opinion should explicitly address the likelihood - in terms of whether it is - or is not - "at least as likely as not" that the cause of the Veteran's back condition is related to his active service.  This is wholly aside from the examiner's opinion as to other probable etiology (if any).

Also, please ask the VA examiner to review the recently submitted lay statement from the Veteran's wife in which she reports that the Veteran has experienced back problems since 1978.

Also, please ask the VA examiner to review the August 1974 personnel record reflecting that the Veteran overdosed on Valium and Empirin, and that he reported that he was attempting to alleviate back pain and that he had been prescribed (one or both of) the medications for such.  Also ask that he review any newly associated inpatient treatment records from Ft. Leonard Wood hospital obtained pursuant to this remand.

Any opinion must be accompanied by a complete rationale.  

If the same VA examiner who provided the March 2014 VA examination report and September 2014 VA medical opinion is not available, request an opinion from another qualified examiner.  If the examiner determines that another examination is necessary to provide the requested opinion, one should be scheduled.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKNEZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




